                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     RICKY MENDOZA,                                    Case No. 18-cv-07160-SI
                                   8                     Petitioner,
                                                                                           ORDER GRANTING PETITIONER’S
                                   9               v.                                      MOTION FOR STAY AND
                                                                                           ABEYANCE; DENYING
                                  10     WILLIAM SULLIVAN,                                 PETITIONER’S MOTION FOR LEAVE
                                                                                           TO AMEND PETITION; AND
                                  11                     Respondent.                       ADMINISTRATIVELY CLOSING
                                                                                           CASE
                                  12
Northern District of California
 United States District Court




                                                                                           Re: Dkt. Nos. 15, 16
                                  13

                                  14
                                              On November 27, 2018, petitioner Ricky Mendoza filed this action for a writ of habeas
                                  15
                                       corpus pursuant to 28 U.S.C. § 2254 to challenge his conviction in Contra Costa County Superior
                                  16
                                       Court of first-degree murder with a firearm enhancement, for which he is now serving a sentence of
                                  17
                                       life in prison without the possibility of parole (“LWOP”) plus 25-years-to-life. Docket No. 1.
                                  18
                                       Mendoza was 18 years old at the time of the crime for which he was convicted.
                                  19
                                              The Court issued an order to show cause, and respondent answered the petition on April 12,
                                  20
                                       2019. Docket Nos. 7, 12, 13. On April 19, 2019, the Court granted Mendoza’s request for
                                  21
                                       appointment of counsel, appointing his state appellate counsel, Randi Covin, to represent him on his
                                  22
                                       habeas petition here. Docket No. 14. In so doing, the Court extended the deadline for Mendoza to
                                  23
                                       file his traverse to June 18, 2019, and also ordered that he file a copy of his petition for writ of
                                  24
                                       habeas corpus, signed by petitioner, no later than May 20, 2019.1 Id. at 2.
                                  25

                                  26
                                  27

                                  28          1
                                                  Mendoza failed to comply with the May 20, 2019 deadline.
                                   1             On June 18, 2019, rather than filing his traverse, Mendoza filed the present motions seeking

                                   2   (1) leave to file a first amended petition for writ of habeas corpus and (2) a stay and abeyance.

                                   3   Docket Nos. 15, 16. Respondent opposes both motions. Docket Nos. 17, 18, 19.

                                   4             Mendoza seeks leave to amend his petition “to raise a new Eighth-Amendment claim – that

                                   5   a mandatory life-without-parole sentence for an 18-year-old is unconstitutionally cruel and

                                   6   unusual.” Docket No. 15 at 2. Mendoza explains, “At the time of petitioner’s trial and appeal, there

                                   7   was no case extending Miller v. Alabama, 567 U.S. 460 (2012) to an 18-year-old”2 but that such a

                                   8   case now exists, since the United States District Court for the District of Connecticut “recently held

                                   9   that a mandatory LWOP sentence cannot constitutionally be imposed on an 18-year-old.” See id. at

                                  10   2, 4 (citing Cruz v. United States, No. 11-cv-787 (JCH), 2018 WL 1541898 (D. Conn. Mar. 29,

                                  11   2018)).

                                  12             Mendoza further explains that “[t]he California Court of Appeal reversed and remanded [his
Northern District of California
 United States District Court




                                  13   case] for resentencing in light of Senate Bill 620, which gave sentencing courts discretion to dismiss

                                  14   firearm enhancements[,]” and that his “case is currently pending for resentencing in Contra Costa

                                  15   County.”3 Id. at 3. Mendoza did not raise an Eighth Amendment claim in his appeal, but his trial

                                  16   counsel now intends to challenge the mandatory LWOP sentence on Eighth Amendment grounds at

                                  17   the resentencing. Thus, in addition to asking the Court to permit amendment of his petition,

                                  18   Mendoza asks that the Court then stay and hold further proceedings in abeyance while he exhausts

                                  19   his Eighth Amendment claim in state court, citing Rhines v. Weber, 544 U.S. 269, 278 (2005).

                                  20   Docket No. 16 at 2.

                                  21             There are two kinds of stays available in a habeas action: the Rhines stay and the King/Kelly

                                  22   stay. A stay under Rhines “is only appropriate when the district court determines there was good

                                  23   cause for the petitioner’s failure to exhaust his claims first in state court,” the claims are not

                                  24

                                  25
                                                In Miller, the United States Supreme Court held “that mandatory life without parole for
                                                 2

                                  26   those under the age of 18 at the time of their crimes violates the Eighth Amendment’s prohibition
                                       on ‘cruel and unusual punishments.’” 567 U.S. at 465.
                                  27
                                                 Mendoza’s resentencing was already pending at the time he filed his original federal habeas
                                                 3

                                  28   petition, but he stated that the resentencing “should not affect this petition.” See Docket No. 1 at
                                       15.
                                                                                         2
                                   1   meritless, and there are no intentionally dilatory litigation tactics by the petitioner. Rhines, 544 U.S.

                                   2   at 277-78. The King/Kelly stay is the second kind of stay and is an alternative method to deal with

                                   3   a petitioner who has some unexhausted claims he wants to present in his federal habeas action.

                                   4   Under the procedure outlined in Kelly v. Small, 315 F.3d 1063 (9th Cir. 2003), overruled on other

                                   5   grounds by Robbins v. Carey, 481 F.3d 1143 (9th Cir. 2007), “(1) a petitioner amends his petition

                                   6   to delete any unexhausted claims; (2) the court stays and holds in abeyance the amended, fully

                                   7   exhausted petition, allowing the petitioner the opportunity to proceed to state court to exhaust the

                                   8   deleted claims; and (3) the petitioner later amends his petition and re-attaches the newly-exhausted

                                   9   claims to the original petition.” King v. Ryan, 564 F.3d 1133, 1134 (9th Cir. 2009) (citing Kelly,

                                  10   315 F.3d at 1070-71). A petitioner seeking to avail himself of the Kelly three-step procedure is not

                                  11   required to show good cause as under Rhines, but rather must eventually show that the amendment

                                  12   of any newly exhausted claims back into the petition satisfies both Mayle v. Felix, 545 U.S. 644,
Northern District of California
 United States District Court




                                  13   655 (2005), by sharing a “common core of operative facts” and Duncan v. Walker, 533 U.S. 167

                                  14   (2001), by complying with the statute of limitations. King, 564 F.3d at 1141-43.

                                  15          Here, respondent argues that Mendoza does not satisfy the Rhines standard for a stay, saying

                                  16   that Mendoza has not shown good cause and that his Eighth Amendment claim may not be added

                                  17   to the petition because it is currently barred by principles of abstention, under Younger v. Harris,

                                  18   401 U.S. 37 (1971). Without reaching the merits of respondent’s arguments, the Court finds that

                                  19   the King/Kelly stay procedure better fits the present circumstances of this case.

                                  20          A King/Kelly stay is less demanding than a Rhines stay, and the only currently applicable

                                  21   requirement for a King/Kelly stay is that the petition sought to be stayed has no unexhausted claims.

                                  22   Mendoza’s petition already satisfies that requirement. It appears from the petition presently on file

                                  23   with the Court that Mendoza exhausted his state court remedies for the claims that he raises therein,

                                  24   and respondent has not moved to dismiss those claims for failure to exhaust.                The Eighth

                                  25   Amendment claim that he seeks to add, however, has not yet been exhausted.

                                  26          Moreover, the King/Kelly stay determination does not appear to require the federal court to

                                  27   determine that the unexhausted claim(s) are potentially meritorious. Whether the new claim(s) that

                                  28   Mendoza intends to exhaust will relate back to the petition and/or comply with the statute of
                                                                                          3
                                   1   limitations can be decided when he returns after exhausting state court remedies and moves to amend

                                   2   his petition to add the newly-exhausted claim(s). A stay under King/Kelly also avoids the Younger

                                   3   abstention concerns that respondent raises. The Court will grant a King/Kelly stay so that Mendoza

                                   4   may exhaust state court remedies for claims he wishes to present to this Court. Mendoza must

                                   5   diligently pursue his state court remedies regarding his claims, and must return to federal court

                                   6   within thirty days of a final decision by the state courts on the claim(s). See Kelly, 315 F.3d at 1070.

                                   7          For the foregoing reasons, Mendoza’s motion for a stay and abeyance is GRANTED. See

                                   8   Docket No. 16. His motion for leave to amend the petition is DENIED as moot, without prejudice.

                                   9   See Docket No. 15. After Mendoza concludes his state court efforts to exhaust his new claim(s), he

                                  10   may file in this Court a motion to file an amended federal petition in which he presents all his claims,

                                  11   including the new claim(s).

                                  12          Additionally, within 30 days of the date of this Order, Mendoza shall file a copy of the
Northern District of California
 United States District Court




                                  13   petition for writ of habeas corpus, signed by Mendoza (rather than by his counsel), as the Court

                                  14   previously ordered. See Docket No. 14 at 2.

                                  15          This action is now STAYED and the clerk shall ADMINISTRATIVELY CLOSE the

                                  16   action. Nothing further will take place in this action until Mendoza exhausts any unexhausted claims

                                  17   and, within thirty days of doing so, moves to reopen this action, lift the stay, and amend his petition

                                  18   to add the newly exhausted claim(s).

                                  19

                                  20          IT IS SO ORDERED.

                                  21   Dated: August 22, 2019

                                  22                                                     ______________________________________
                                                                                         SUSAN ILLSTON
                                  23                                                     United States District Judge
                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          4
